DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 2, 4, 8, 10, 11, 13, 20, 21, 24, 35, 37-42, 52, 53, and 55 are pending.  Claims 35, 37-42, 52, 53, and 55 stand withdrawn.  Claims 1, 2, 4, 8, 10, 11, 13, 20, 21, and 24 are currently under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
Claims 35, 37-42, 52, 53, and 55 are canceled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason A. Keith on 2/25/2022.
Response to Arguments
Applicant’s arguments and the evidence presented therein, see p. 14-16, filed 2/3/2022, with respect to the 35 USC 103 rejections of claims 1, 2, 4, 11, 13, 20, 21, and 24 as being unpatentable over US2017/0088571 and of claims 1, 2, 4, 8, 10, 11, 13, 20, 21, and 24 as being unpatentable over US2017/0088571 in view of US 2017/0197899 (see p. 3-15 of the OA dated 8/17/2021) have been fully considered and are persuasive.  The rejections are withdrawn.
Allowable Subject Matter
Claims 1, 2, 4, 8, 10, 11, 13, 20, 21, and 24 are allowed for the reasons and evidence set forth on p. 14-16 of the response filed on 2/3/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622